J-S64044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

    TRAVIS TAIA WASHINGTON, SR.

                            Appellant                  No. 1870 MDA 2016


                  Appeal from the PCRA Order October 20, 2016
     In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-CR-0006836-2011

BEFORE: PANELLA, J., SHOGAN, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                    FILED NOVEMBER 16, 2017

        Appellant, Travis Taia Washington, Sr., appeals from the order entered

in the York County Court of Common Pleas denying his first petition filed

pursuant to the Post Conviction Relief Act1 (“PCRA”). Appellant contends plea

counsel was ineffective for failing to investigate possible witnesses and

defenses. We affirm.

        The relevant facts and procedural history of this case are as follows.

Appellant shot his wife during a domestic dispute.         On June 26, 2012,

Appellant entered an open guilty plea to attempted criminal homicide 2 and


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S §§ 9541-9546.

2   18 Pa.C.S. §§ 901(a), 2502(a).
J-S64044-17


terroristic threats.3 The trial court sentenced Appellant on August 27, 2012,

to an aggregate term of ten to twenty years’ imprisonment.           Thereafter,

Appellant filed a pro se motion to withdraw his guilty plea. Following a hearing

on Appellant’s motion, the court denied it on February 27, 2013. Appellant

timely appealed, and this Court affirmed his judgment of sentence on January

28, 2014. See Commonwealth v. Washington, 96 A.3d 1094 (Pa. Super.

2014) (unpublished memorandum).

        Appellant timely filed a pro se PCRA petition on August 18, 2014, as well

as a subsequent amended petition, in which he raised claims of ineffective

assistance of plea counsel for, inter alia, failing to investigate possible

witnesses and defenses. The PCRA court appointed counsel and conducted a

hearing on the motion during which both plea counsel and Appellant testified.

Following the hearing, the PCRA court denied Appellant’s motion on October

20, 2016. Appellant timely filed a notice of appeal on November 15, 2016.

The PCRA court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

complied.

        Appellant raises the following issues for our review:

           1. Whether the PCRA court erred in denying the Petition for
           Post-Conviction Relief for ineffective assistance of counsel
           on the basis that [] Appellant’s [plea] counsel failed to
           reasonably investigate potential defenses to be raised at


3   18 Pa.C.S. § 2706(a)(1).



                                       -2-
J-S64044-17


         trial before advising [] Appellant to enter an open guilty
         plea?

         2. Whether the PCRA court erred in denying the Petition for
         Post-Conviction Relief for ineffective assistance of counsel
         on the basis that [] Appellant’s [plea] counsel failed to
         introduce [] Appellant’s mental health records as mitigation
         evidence at sentencing?4

Appellant’s Brief at 4.

      Appellant argues plea counsel was ineffective for failing to investigate

witnesses that would have supported a claim of self-defense.        Appellant

contends plea counsel ignored his request to investigate the claim and this

failure forced Appellant to plead guilty.   Specifically, Appellant alleges he

asked plea counsel to investigate several witnesses who were familiar with the

victim’s history and her propensity for aggression and violence.    Appellant

claims that by interviewing these witnesses, plea counsel would have been

able to develop a claim of self-defense for trial.   Appellant maintains plea

counsel’s actions lacked any reasonable basis, and had he investigated this

claim Appellant would not have pled guilty. Appellant concludes this Court

should reverse the PCRA court’s denial of his petition and remand for a trial.

No relief is due.

      The standards for reviewing the PCRA court’s denial of a PCRA claim are

as follows:

         [A]n appellate court reviews the PCRA court’s findings of
         fact to determine whether they are supported by the record,

4 Appellant has withdrawn the second issue raised in his brief for lack of
support in the record. Therefore, we will not address it.


                                    -3-
J-S64044-17


        and reviews its conclusions of law to determine whether
        they are free from legal error. The scope of review is limited
        to the findings of the PCRA court and the evidence of record,
        viewed in the light most favorable to the prevailing party at
        the trial level.

Commonwealth v. Charleston, 94 A.3d 1012, 1018-19 (Pa. Super. 2014)

(some citations omitted).

        [C]ounsel is presumed to have provided effective
        representation unless the PCRA petitioner pleads and proves
        that: (1) the underlying claim is of arguable merit; (2)
        counsel had no reasonable basis for his or her conduct; and
        (3) [a]ppellant was prejudiced by counsel’s action or
        omission. To demonstrate prejudice, an appellant must
        prove that a reasonable probability of acquittal existed but
        for the action or omission of trial counsel. A claim of
        ineffective assistance of counsel will fail if the petitioner
        does not meet any of the three prongs. Further, a PCRA
        petitioner must exhibit a concerted effort to develop his
        ineffectiveness claim and may not rely on boilerplate
        allegations of ineffectiveness.

Commonwealth v. Perry, 959 A.2d 932, 936 (Pa. Super. 2008) (quotation

marks and citations omitted).

     Instantly, the PCRA court concluded:

        [F]or this claim to succeed, [a d]efendant is required to
        show: 1) favorable witnesses existed; 2) the witnesses were
        available; 3) counsel knew or should have known of the
        existence of the witnesses; 4) the witnesses would have
        testified on his behalf; and 5) the absence of the testimony
        prejudiced him. Commonwealth v. Gonzalez, 608 A.2d
528, 532 (Pa. Super. 1992). [Appellant] has established
        none of these things.

                                 *    *    *

        [Appellant] gave his own testimony [at the PCRA hearing]
        that he may have been able to argue self-defense based on
        witnesses . . . that could have shown the victim was


                                     -4-
J-S64044-17


        aggressive and unstable. But that was it. [Appellant] never
        provided the names of any witnesses, showed they would
        have been willing and available to testify for him, or
        explained how their testimony would have helped him. This
        was woefully insufficient to establish ineffectiveness. See
        Commonwealth v. Crawley, 663 A.2d 676, 680 (Pa.
        1995) (rejecting similar claim because “the only evidence
        which [a]ppellant offered to prove this claim was his
        uncorroborated testimony at the evidentiary hearing”).

PCRA Ct. Order & Supporting Mem., 10/20/16, at 9-11. The record supports

the PCRA court’s findings, and we discern no error in the court’s legal

conclusion.5 See Perry, 959 A.2d at 936.

     Thus, we agree with the PCRA court that Appellant did not establish his

claim that plea counsel was ineffective for failing to investigate possible

witnesses and affirm the order denying Appellant’s petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/16/2017




5Furthermore, we note that plea counsel testified at the PCRA hearing that he
did not think it would advance Appellant’s case to talk to any witnesses
because, based on the police report and the statements of three independent
witnesses who saw the crime occur, Appellant chased the victim, his wife, out
of the back door of the house and shot at her as she was running away from
Appellant. N.T., 2/23/16, at 11-13. Plea counsel stated his strategy was
effective due to the circumstances of the crime and the details surrounding it
as well as the discovery from the Commonwealth’s witnesses. Id. at 17.


                                    -5-